IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-31402
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

CEMUEL HENDERSON,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                     USDC No. 99-CR-39-ALL-K
                       --------------------
                        September 14, 2000

Before JOLLY, DAVIS, and STEWART, Circuit Judges.

PER CURIAM:*

     Cemuel Henderson challenges the sentence he received

following his guilty-plea conviction for being a felon in

possession of a firearm, in violation of 18 U.S.C. § 922(g).    He

argues that the district court erred in imposing a four-level

increase, pursuant to U.S.S.G. § 2K2.1(b)(5), for possessing the

firearm in connection with another felony offense, possession of

drugs, because his possession of the gun was merely incidental to

his possession of the drugs.   Henderson does not renew his

argument that the Supreme Court’s decision in Bailey v. United

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-31402
                                 -2-

States, 516 U.S. 127 (1995), should be interpreted to mean that

the “mere proximity” of drugs and weapons is insufficient to

establish a relationship between the two under § 2K2.1(b)(5), and

the argument is therefore waived.   See id. at 6-9; see also Yohey

v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993)(arguments not

briefed on appeal are deemed abandoned); Fed. R. App. P.

28(a)(9).

     The district court did not err in applying the four-point

enhancement in the instant case because the gun Henderson

possessed was found in close physical proximity to the drugs he

possessed and was readily available to him to protect his drug

possession.   The gun was thus possessed “in connection with”

Henderson’s felony drug possession within the meaning of

§ 2K2.1(b)(5).   See United States v. Condren, 18 F.3d 1190, 1199-

2000 (5th Cir. 1994).   Henderson’s attempts to distinguish

Condren are without merit, and his argument that this court

should reject Condren in favor of the Ninth Circuit’s more

stringent approach is unavailing.   See Hogue v. Johnson, 131 F.3d

466, 491 (5th Cir. 1997).

     AFFIRMED.